Citation Nr: 0940346	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-16 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE


Entitlement to service connection for a respiratory disorder, 
to include mediastinal lymphadenopathy and chronic 
obstructive pulmonary disease (COPD), to include secondary to 
asbestos exposure.
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 
ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel
 
 
 

INTRODUCTION
 
The Veteran served on active duty from December 1965 to 
January 1968, and from June 1992 to September 1992. 
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland , 
Ohio .
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington , DC .  VA will notify the 
appellant if further action is required.
 
 
REMAND
 
The Veteran is claiming that his respiratory disorder is due 
to in-service asbestos exposure.  The Veteran served on 
various ships during his periods of active service in the 
United State s Navy.  Postservice he worked in a glass 
factory and at a service station, and he has a 40-year 
smoking history.  His DD Form 214 from his first period of 
active duty reflects that he served as a radioman.  The RO 
has conceded in-service asbestos exposure.
 
At the hearing, the Veteran testified that a Dr. Pickering 
stated that his current disability may or may not be related 
to asbestos exposure.  In light of that report, the Veteran 
must be afforded the opportunity to submit a statement from 
Dr. Pickering, or any other medical provider, relating his 
current disability to in-service asbestos exposure.
 
The Veteran also testified that Dr. Pickering last treated 
him in 2008.  VA last obtained records from Dr. Pickering in 
September 2005.  VA should obtain the more recent treatment 
records from Dr. Pickering.  
 
In a July 2005 statement, the Veteran indicated that 
treatment records from the VA medical centers in Dayton , 
Ohio, and Columbus, Ohio should be obtained.  At the hearing, 
the Veteran submitted additional records from the VA medical 
center in Columbus, Ohio .  Unfortunately, the RO has not 
obtained a complete copy of records from the Columbus VA 
Medical Center or any records from the VA Medical Center in 
Dayton , Ohio .  The RO must obtain these records.
 
In January 2006, VA obtained the Veteran's service treatment 
records from his Naval Reserve service, which included a 
period of active duty in 1992.  The Veteran's service 
treatment records from his first period of active duty are 
not of record.  Another attempt to obtain the Veteran's 
service treatment records from his first period of active 
duty is necessary.
 
A July 1987 physical examination report reveals that the 
Veteran reported that he had pneumonia during his first 
period of active duty, resulting in a 10-day 
hospitalization.  A May 2001 private treatment record shows 
that Dr. Fagan opined that the Veteran had scarring and 
bronchiectasis associated with a prior pneumonia.  Under 
Robinson v. Mansfield , 21 Vet. App. 545 (2008), VA has to 
consider all theories of entitlement raised either by the 
claimant or by the evidence of record as part of the non-
adversarial administrative adjudication process.  Therefore, 
VA must consider a theory of entitlement for the respiratory 
disorder based on in-service pneumonia.
 
In light of the evidence of in-service asbestos exposure and 
pneumonia, a VA examination is necessary for the adjudication 
of this claim.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should notify the Veteran that 
he should attempt to submit a statement 
from Dr. Pickering or any other medical 
professional indicating that his current 
respiratory disorder is related to in-
service asbestos exposure.  The reasons 
and bases for any opinion offered must be 
provided, and the examiner must identify 
the evidence considered in offering that 
opinion.  The RO should associate any 
statement submitted by the Veteran with 
his claims folder.
 
2.  The RO should attempt to obtain the 
medical records from Dr. Pickering 
pertaining to any treatment provided for a 
respiratory disorder since September 
2005.  The RO should associate any 
obtained records with the Veteran's claim 
folder.
 
3.  The RO should ask the Veteran to 
identify any period of treatment for a 
respiratory disorder from the VA Medical 
Centers in Columbus and Dayton, Ohio.  The 
RO should thereafter undertake appropriate 
development and associate any obtained 
records with the Veteran's claim folder.  
If the RO cannot locate such records, the 
RO must specifically document the attempts 
that were made to locate them, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.

4.  The RO should make another attempt to 
obtain the Veteran's service treatment 
records for his first period of active 
duty.  Any obtained records should be 
associated with the Veteran's claims 
folder.  If the RO cannot locate such 
records, the RO must specifically document 
the attempts that were made to locate them, 
and explain in writing why further attempts 
to locate or obtain any government records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific records 
that it is unable to obtain; (b) explain 
the efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

5.  After completion of the foregoing the 
Veteran must be afforded a VA examination 
to determine whether it is at least as 
likely as not that he has a respiratory 
disorder due to service to include due to 
in-service asbestos exposure and 
pneumonia, or whether it is more likely 
than not that any current respiratory 
disorder is not due to service.  The 
claims folder is to be made available to 
the examiner to review.  A complete 
rationale must be provided for any opinion 
offered.
 
6.  The Veteran is to be notified tat it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
7.  After the development requested, the 
RO should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner, the 
RO must implement corrective procedures at 
once.
 
8.  Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for a respiratory disorder.  If 
the benefit is not granted, the Veteran 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

